DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 3-13 in the reply filed on 10/26/2021 is acknowledged. Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
This application is in condition for allowance except for the presence of claims 1-2 directed to an invention non-elected without traverse.  Accordingly, claims 1-2 been cancelled.
Allowable Subject Matter
Claims 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the closest prior art Junk (US 2015/0323936 Al) discloses a method and apparatus to partial stroke test valves using pressure control. The method includes generating a first pressure set point for a valve positioner coupled to an actuator to actuate a valve. The first pressure set point is associated with a partial stroke test of the valve. The method also includes controlling an output pressure of the positioner towards the first pressure set point to actuate the valve in a stroke direction. The method further includes determining whether the valve is stuck based on the output pressure.
	Further, Otsuka (US 2014/0180622-A1) discloses a safety instrument system that includes a positioner that controls a degree of opening of an emergency cutoff valve that is provided in a pipe in a plant, and a higher-level system that controls a partial stroke test (PST) of the emergency cutoff valve. The positioner includes a PST executing unit that executes a PST in the emergency cutoff valve in response to an initiating instruction from the higher-level system or from an inputting device in a workplace. The positioner is provided with a timing unit that 
	However, Junk and Otsuka either singularly or in combination, fail to anticipate or render obvious a system comprising: determine a second target for the setpoint signal based at least on the initial value, during a third time interval subsequent to the second interval, ramp the setpoint signal from the first target to the second target in a direction opposite to the ramping of the setpoint signal during the first time interval, and monitor positioning of the shutdown valve in response to the setpoint signal using the position signal, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864